Citation Nr: 1042062	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  03-18 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an effective date earlier than July 19, 1999 for 
the assignment of a 100 percent rating for service-connected head 
trauma with dizziness, headaches, and anxiety (head trauma).


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO) that increased the disability rating for the Veteran's head 
trauma from 50 to 100 percent disabling, effective July 19, 1999.

In July 2005, the Board issued a decision partially granting the 
Veteran's claim.  The Veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (CAVC), seeking an 
earlier effective date of the increase.  In August 2006, the CAVC 
issued an Order vacating the Board's July 2005 decision in 
response to a July 2006 Joint Motion by the Secretary of Veterans 
Affairs and the Veteran.  The claim was remanded to the Board for 
action consistent with the CAVC's Order.  In March 2007 and June 
2009, the Board remanded the claim for additional action.

The Veteran was initially represented by R. Edward Bates, 
attorney at law.  By way of a January 2004 letter, VA informed 
the Veteran that on July 28, 2003, pursuant to authority granted 
under 38 U.S.C. § 5904(b)(4) and (5) and 38 C.F.R. 
§ 14.633(c)(1), (3), and (4), Mr. Bates could no longer provide 
representational services to claimants for VA benefits and that 
the Veteran could select another accredited service organization, 
claim agent or private attorney as a representative. There is no 
record of the Veteran appointing other representation.  
Therefore, he is unrepresented in this matter.


FINDINGS OF FACT

1.  In a May 1976 rating decision, the RO granted noncompensable 
service connection for head trauma, effective October 6, 1975.  
The Veteran did not appeal this decision.

2.  The Veteran filed claims for an increased rating in April 
1984, March 1988, April 1990, and December 1991.  These claims 
were denied or abandoned.  The Veteran did not appeal any of the 
decisions.

3.  In July 1994, the Veteran again filed a claim for an 
increased rating.  By a March 1995 rating decision, the RO 
increased the disability rating for the Veteran's head trauma 
from 0 to 50 percent disabling, effective July 21, 1994, the date 
the claim for an increased rating was received.  The Veteran did 
not appeal the decision, and has not raised a claim of 
entitlement to revision of the July 1994 rating decision based 
upon clear and unmistakable error.

4.  In January and October 1997, the Veteran filed claims for an 
increased rating, each time submitting additional evidence in 
support of his claims.  The claims were denied in June and 
November 1997 rating decisions.  The Veteran did not appeal 
either decision.

5.  In January 1998, the Veteran filed a claim for an increased 
rating.  With this claim he included a lay statement attesting to 
the worsening of the symptoms associated with his head trauma 
disability.  The RO denied this claim in a May 1998 rating 
decision.  The Veteran did not appeal the decision but submitted 
additional evidence pertinent to the claim in July 1998, in 
conjunction with a request to reopen the claim.  

6.  In July 1999, the Veteran submitted an untimely notice of 
disagreement with the May 1998 denial of his claim for an 
increased rating.  This notice of disagreement was interpreted as 
a new claim for an increased rating.  By a June 2002 rating 
decision, the RO increased the disability rating for the 
Veteran's head trauma from 50 to 100 percent disabling, effective 
July 16, 1999, the date the untimely notice of disagreement was 
received.

7.  Medical evidence dated on February 18, 1997, but not earlier, 
demonstrates that the Veteran was entitled to a 100 percent 
disability rating for head trauma.  


CONCLUSIONS OF LAW

1.  The July 1994 rating decision, which increased the disability 
rating for the Veteran's head trauma from 0 to 50 percent, is 
final.  38 U.S.C.A. §7105(c) (West 2002); 38 C.F.R. § 3.105(a) 
(1994 & 2010).

2.  The criteria for an earlier effective date of February 18, 
1997, but no earlier, for the assignment of a 100 percent 
disability rating for head trauma have been met.  38 U.S.C.A. 
§§ 5101, 5103, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for the grant of service connection based upon 
an original claim, a claim reopened after final disallowance, or 
a claim for increase is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; otherwise 
it will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010).  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris, may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155 (2010); Norris v. West, 
12 Vet. App. 413 (1999).

The provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes the 
claim, provided also that the claim is received within one year 
after the increase.  In such cases, the Board must determine 
under the evidence of record the earliest date that the increased 
rating was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 
(1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-
98, 63 Fed. Reg. 56705 (1998).

The Veteran contends that he is entitled to an effective date 
earlier than July 16, 1999 for the award of an increased rating 
for his head trauma disability.  

As noted above, service connection for head trauma was granted in 
a May 1976 rating decision.  A noncompensable disability rating 
was assigned, effective October 6, 1975, the date the claim for 
service connection was received.  The Veteran did not appeal the 
decision and as such the decision became final.  See 38U.S.C.A. 
§ 7105(a)(c); 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed claims for an increased rating in April 1984, 
March 1988, April 1990, and December 1991.  These claims were 
denied or abandoned.  The Veteran did not appeal any of the 
decisions, and, as such, each became final.

In July 1994, the Veteran again filed a claim for an increased 
rating.  By a March 1995 rating decision, the RO increased the 
disability rating for the Veteran's head trauma from 0 to 50 
percent disabling, effective July 21, 1994, the date the claim 
for an increased rating was received.  The Veteran did not appeal 
the decision, and it thus became final.

In January and October 1997, the Veteran filed claims for an 
increased rating.  The claims were denied in June and November 
1997 rating decisions.  The Veteran did not appeal either 
decision.

In January 1998, the Veteran filed a claim for an increased 
rating.  The RO denied this claim in a May 1998 rating decision.  
The Veteran did not appeal the decision but submitted additional 
evidence pertinent to the claim on July 15, 1998, in conjunction 
with a request that the claim of entitlement to an increased 
rating be reopened.  

On August 10, 1998, the RO sent a letter to the Veteran 
requesting more information before a determination could be made 
on his claim, specifically recent treatment evidence.  A 
subsequent letter was then sent to the Veteran from the RO on 
January 26, 1999.  In the letter the RO reminded the Veteran of 
the letter sent to him in August 1998, asking for recent 
treatment evidence.  The letter further stated that if the RO 
received the evidence by January 26, 2000, the claim would be 
continued.  If information was received after January 26, 2000, 
this evidence would be considered a new claim.  The RO then 
explained the ramifications of a delay.

On July 16, 1999, the Veteran submitted a notice of disagreement 
with the May 1998 denial of his claim for an increased rating.  
This notice of disagreement was determined to be untimely and was 
interpreted as a new claim for an increased rating.  See  
38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 20.201 (2010).  By a 
June 2002 rating decision, the RO increased the disability rating 
for the Veteran's head trauma from 50 to 100 percent disabling, 
effective July 16, 1999, the date the untimely notice of 
disagreement was received.

Although the Veteran was awarded a 100 percent rating based upon 
his July 1999 claim, the Board concludes that the May 1998 rating 
decision that denied his claim for an increased rating was not 
final, as he submitted additional evidence pertaining to the 
severity of his service-connected head trauma within a year of 
receiving notice of the May 1998 decision.  If new and material 
evidence is received prior to the expiration of the appeal 
period, or prior to the appellate decision if a timely appeal has 
been filed, the evidence must be considered as having been filed 
with the claim that was pending at the beginning of the appeal 
period, and therefore, the effective date is based on the date 
the earlier claim was filed.  38 C.F.R. § 3.156(b) (2010); Muehl 
v. West, 13 Vet. App. 159 (1999); Jennings v. Mansfield, 509 F.3d 
1362 (Fed. Cir. 2007); Roebuck v. Nicholson, 20 Vet. App. 307 
(2006); Vet. Aff. Op. Gen. Couns. Prec. 12-98, VAOPGCPREC 12-98  
(Sept. 23, 1998).

In conjunction with his July 15, 1998 request that the claim of 
entitlement to an increased rating be reopened, the Veteran 
submitted a June 23, 1998 statement written on a prescription 
form by his treating VA physician noting increased symptomatology 
in the form of worsening lightheadedness and memory disturbance.  
This evidence is both new and material, as it was not previously 
of record and it speaks directly to the issue of the severity of 
his disability.  Thus, the June 23, 1998 evidence is considered 
as having been filed with the January 1998 claim that was pending 
at the beginning of the appeal period that led to the May 1998 
rating decision, and the proper effective date of the increase 
therefore is the date the January 1998 claim was received, or 
earlier if it is factually ascertainable that the increase in 
severity was manifest in the year prior to filing the claim.  
See 38U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The question before the Board therefore is whether there was a 
factually ascertainable increase in the severity of the Veteran's 
head trauma in the year prior to his filing the January 26, 1998 
claim.  The evidence in this regard includes treatment records 
dated from February 18, 1997 to January 26, 1998 that show that 
the Veteran received periodic treatment for symptoms related to 
his head trauma.  The February 18, 1997 record of treatment shows 
that the Veteran complained of worsening lightheadedness 
associated with his head trauma and that he requested a higher 
dosage of medication, which was prescribed.  Records dated in 
April 1997 show similar findings, as does June 1998 evidence that 
postdates the January 1998 claim.

The specific reasons and basis for the grant of the 100 percent 
rating, as stated by the RO in the June 17, 2002 rating decision, 
were that the clinical findings from the VA examinations dated in 
July 2000 and August 2001 revealed that the Veteran's chief 
complaint was lightheadedness, although he also complained of 
severe anxiety, difficulty concentrating, and focusing problems 
with panic attacks.  The RO determined that the severity of these 
symptoms was commensurate with total social and industrial 
incapacity, warranting a 100 percent disability rating.  Because 
the basis for the increased rating is similar to the findings 
noted in the February 18, 1997 record of treatment, the Board 
concludes that there was a factually ascertainable increase in 
the severity of the Veteran's head trauma as of February 18, 
1997, when the Veteran initially complained of worsening 
lightheadedness.  

In order for the Veteran to be entitled to an earlier effective 
date of February 18, 1997, however, the June 1997 and November 
1997 rating decisions that denied the Veteran's claim for a 
rating in excess of 50 percent must not be final.  

For reasons similar to those stated above, the Board concludes 
that neither the June 1997 nor November 1997 decision was final.  
As detailed above, the Veteran's January 1998 claim was denied in 
a May 1998 rating decision that the Board has determined to be 
not final.  With the January 1998 claim, however, the Veteran 
submitted additional evidence pertinent to his January and 
October 1997 claims, rendering both the June 1997 and November 
1997 decisions not final.  Specifically, this included lay 
testimony dated in January 1998 indicating that the Veteran's 
attacks of lightheadedness were getting more pronounced and more 
frequent.  Because this January 1998 statement is material to the 
Veteran's claim for an increased rating and was dated within a 
year of both the June 1997 and November 1997 rating decisions, 
the January 1998 evidence is considered to have been filed with 
the January 1997 claim that was pending at the beginning of the 
appeal period that led to the June 1997 rating decision, 
rendering the June and November 1997 rating decisions not final. 

The remaining question before the Board is therefore whether an 
effective date earlier than February 18, 1997, may be assigned.  
Evidence dated within the year prior to the receipt of the 
January 1997 claim includes VA treatment records dated from 
February 1996 to January 1997 which show that the Veteran 
received periodic treatment for symptoms associated with his head 
trauma but which do not demonstrate a worsening of 
symptomatology.  Accordingly, as the claim for an increased 
rating was received in January 1997, the later date is the date 
the worsening was first demonstrated, February 18, 1997, and 
February 18, 1997 is therefore the appropriate effective date.

All reasonable doubt has been resolved in favor of the Veteran in 
making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the 
effective date and rating assigned following the grant of an 
increased rating for his head trauma.  Once a claim is granted it 
is substantiated and additional notice is not required.  Thus, 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by him, and for which he 
authorized VA to request, have been associated with the claims 
folder.  38 U.S.C.A. § 5103A (West 2002).  As such, the Board 
finds that there is no further action to be undertaken to comply 
with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 
C.F.R. § 3.159 (2010), and that the Veteran will not be 
prejudiced as a result of the Board's adjudication of his claim.

ORDER

An earlier effective date of February 18, 1997, for the 
assignment of a 100 percent disability rating for head trauma, is 
granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


